DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 10/13/2020, 02/25/2021, 07/27/2021, and 11/18/2021 have been considered and made of record by the examiner.
Claim Objections
Claims 8, 11, 19, and 22 are objected to because of the following informalities:  as to claims 8, 11, 19, and 22, acronym “V2X” should be spelled out.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  as to claim 12, last line, “termina” should be replaced by terminal and “perfomr” should be replaced by perform.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  as to claim 13, lines 1-2, “the acquisition part” should be replaced by an acquisition part.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As to claim 9, the claim recites “A method of configuration for data transmission, applied to a network device and comprising: configuring for a terminal device, by the network device, a mapping relationship between data description information and reliable transmission indication information, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted.” [emphasis added] The limitation of configuring a mapping relationship, as drafted, and under its broadest reasonable interpretation, is a mental process. This judicial exception is not integrated into a practical application because even though the claim recites that the mapping relationship is configured for a terminal device, the claim does not provide any information on how this mapping relationship has been used by the terminal device and the limitation as drafted only generally links the abstract idea to a particular technological environment (i.e. the terminal device). Also, the claim recites that the mapping relationship is configured by the network device. The network device cited in this claim can be a general-purpose computer. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The limitations cited in claims 10 and 11 also do not add significantly more to the exception for the reasons explained above. As explained above, claims 9-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The same rational applies to claims 20-22. In claim 20 a processor is configuring the mapping relationship. However, the processor is a general-purpose computer. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The limitations cited in claims 21 and 22 also do not add significantly more to the exception for the reasons explained above. As explained above, claims 20-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claims 9-11 and 20-22 are rejected under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,856,312 in view of (Huawei et al., “Discussion on Reliability for Rel-15 EPS based Ev2x”, see the IDS submitted on 02/25/2021, Document 1 under Non-Patent Literature Documents) (hereinafter, referred to as Huawei). 
Instant Application
10,856,312
1. A method of data transmission, comprising: acquiring, by a Non-Access Stratum (NAS) of a terminal device, description information of data to be transmitted; determining, by the NAS, reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted; and transmitting, by the NAS, the reliable transmission indication information corresponding to the data to be transmitted to an access stratum of the terminal device, and performing, by the terminal device, transmission of the data to be transmitted.
1. A method of data transmission, comprising: acquiring, by a Non-Access Stratum (NAS) of a terminal device, description information of data to be transmitted; determining, by the NAS, reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted; and responsive to the reliable transmission indication information indicating reliable transmission to be performed on the data to be transmitted, after the NAS transmits the reliable transmission indication information corresponding to the data to be transmitted to an access stratum of the terminal device sending, by the access stratum, a reliable transmission request message to a network device, the reliable transmission request message being configured for transmission of the data to be transmitted between the terminal device and the network device through a set reliable transmission policy.


Claims 1-7 of U.S. Patent No. 10,856,312 disclose all the subject matters claimed in claim 1-7 of the instant application except for performing, by the terminal device, transmission of the data to be transmitted. Huawei, in the same field of endeavor, discloses a method of data transmission (see page 3, Fig. 3.3-2), comprising: acquiring, by a Non-Access Stratum (NAS) of a terminal device, description information of data to be transmitted (see page 3, the entire section of 3.3 and Fig. 3.3-2, in this figure NAS (i.e., V2X layer) of a terminal device (i.e., UE) acquires description information of data to be transmitted (i.e., Provider Service Identifier (PSID)); determining, by the NAS, reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer), based on the PSID and mapping information, reliability indication corresponding to the data to be transmitted has been obtained, see also page 4, entire section of 4.4.1.1.2, especially the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication”); and transmitting, by the NAS, the reliable transmission indication information corresponding to the data to be transmitted to an access stratum of the terminal device (see Fig. 3.3-2, see the transmission of Reliability Indication information from the NAS layer to AS layer), and performing, by the terminal device, transmission of the data to be transmitted (see page 1, section 2.1, see both observations 2.1-1 and 2.1-2 and page 4, the entire section of 4.4.1.1.2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to perform transmission of the data from the UE in order to enable the UE to communicate with the other devices in the communication system based on the reliability protocols set by the system. Claims 2-7 of U.S. Patent No. 10,856,312 disclose all the limitations cited in claims 2-7 of the instant application except for the limitation cited above. Therefore, the same double patenting rejection applies to claims 2-7 of the instant application as well.
As to claim 8 of the instant application, claim 1 of U.S. Patent No. 10,856,312 discloses all the subject matters claimed in claim 8 of the instant application, except that the transmission is a V2X transmission.  Huawei further discloses that the transmission is a V2X transmission (see the introduction and Fig. 3.3-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of claim 1 of U.S. Patent No. 10,856,312 and transmit the signal using V2X transmission in order to increase the traffic safety and overall reliability in the communication system.
Claims 9-11 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 10 of U.S. Patent No. 10,856,312, respectively, in view of Huawei. 
Claim 3 of U.S. Patent No. 10,856,312 discloses all the subject matters claimed in claim 9 of the instant application except for configuring for a terminal device, by a network device, the mapping relationship. Huawei, in the same field of endeavor, discloses a method of configuration for data transmission, and comprising: configuring for a terminal device, by a network device (since UE is part of the network, UE has been interpreted as the network device), a mapping relationship between data description information and reliable transmission indication information, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer) see “mapping”, see also page 4, entire section of 4.4.1.1.2, especially line 1 and the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication” and page 1, section 2.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 3 of U.S. Patent No. 10,856,312 as suggested by Huawei in order to implement an efficient method to determine if reliable transmission is required for different service identifiers. Claim 3 of U.S. Patent No. 10,856,312 discloses all the limitations cited in claim 10 of the instant application except for the limitation cited above, therefore the same double patenting rejection applies to claim 10 of the instant application as well. As to claim 11 of the instant application, other than the limitations discussed above in the double patenting rejection of claim 9, Huawei further discloses that the transmission is a V2X transmission (see the introduction and Fig. 3-.3-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of claim 3 of U.S. Patent No. 10,856,312 and transmit the signal using V2X transmission in order to increase the traffic safety and overall reliability in the communication system.
Claim 10 of U.S. Patent No. 10,856,312 discloses all the subject matters claimed in claim 20 of the instant application except for configuring for a terminal device, by a network device, the mapping relationship. Huawei, in the same field of endeavor, discloses a method of configuration for data transmission, and comprising: configuring for a terminal device, by a network device (since UE is part of the network, UE has been interpreted as the network device), a mapping relationship between data description information and reliable transmission indication information, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer) see “mapping”, see also page 4, entire section of 4.4.1.1.2, especially line 1 and the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication” and page 1, section 2.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 10 of U.S. Patent No. 10,856,312 as suggested by Huawei in order to implement an efficient method to determine if reliable transmission is required for different service identifiers. Claim 10 of U.S. Patent No. 10,856,312 discloses all the limitations cited in claim 21 of the instant application except for the limitation cited above, therefore the same double patenting rejection applies to claim 21 of the instant application as well. As to claim 22 of the instant application, other than the limitations discussed above in the double patenting rejection of claim 20, Huawei further discloses that the transmission is a V2X transmission (see the introduction and Fig. 3.3-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of claim 10 of U.S. Patent No. 10,856,312 and transmit the signal using V2X transmission in order to increase the traffic safety and overall reliability in the communication system.
Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,856,312 in view of Huawei. 
Instant Application
10,856,312
12. A terminal device, comprising a processor in a Non-Access Stratum (NAS) and a network interface in an access stratum, wherein the processor is configured to acquire description information of data to be transmitted; the processor is further configured to determine reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted; the processor is further configured to transmit the reliable transmission indication information corresponding to the data to be transmitted to the access stratum of the terminal device; and the terminal is configured to perform transmission of the data to be transmitted.
8. A terminal device, comprising a processor in a Non-Access Stratum (NAS) and a network interface in an access stratum, wherein the processor is configured to acquire description information of data to be transmitted; the processor is further configured to determine reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted; the processor is further configured to transmit the reliable transmission indication information corresponding to the data to be transmitted to the access stratum of the terminal device responsive to the reliable transmission indication information indicating reliable transmission to be performed on the data to be transmitted; and the network  interface is configured to send a reliable transmission request message to a network device, the reliable transmission request message being configured for transmission of the data to be transmitted between the terminal device and the network device through a set reliable transmission policy.


Claims 8-14 of U.S. Patent No. 10,856,312 disclose all the subject matters claimed in claim 12-19 of the instant application except for performing, by the terminal device, transmission of the data to be transmitted. Huawei, in the same field of endeavor, discloses a method of data transmission (see page 3, Fig. 3.3-2), comprising: acquiring, by a Non-Access Stratum (NAS) of a terminal device, description information of data to be transmitted (see page 3, the entire section of 3.3 and Fig. 3.3-2, in this figure NAS (i.e., V2X layer) of a terminal device (i.e., UE) acquires description information of data to be transmitted (i.e., Provider Service Identifier (PSID)); determining, by the NAS, reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer), based on the PSID and mapping information, reliability indication corresponding to the data to be transmitted has been obtained, see also page 4, entire section of 4.4.1.1.2, especially the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication”); and transmitting, by the NAS, the reliable transmission indication information corresponding to the data to be transmitted to an access stratum of the terminal device (see Fig. 3.3-2, see the transmission of Reliability Indication information from the NAS to AS layer), and performing, by the terminal device, transmission of the data to be transmitted (see page 1, section 2.1, see both observations 2.1-1 and 2.1-2 and page 4, the entire section of 4.4.1.1.2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to perform transmission of the data from the UE in order to enable the UE to communicate with the other devices in the communication system based on the reliability protocols set by the system. Claims 9-14 of U.S. Patent No. 10,856,312 disclose all the limitations cited in claims 13-18 of the instant application except for the limitation cited above. Therefore, the same double patenting rejection applies to claims 13-18 of the instant application as well.
As to claim 19 of the instant application, claim 8 of U.S. Patent No. 10,856,312 discloses all the subject matters claimed in claim 19 of the instant application except that the transmission is a V2X transmission.  Huawei further discloses that the communication is a V2X communication (see the introduction and Fig. 3.3-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of claim 8 of U.S. Patent No. 10,856,312 and transmit the signal using V2X transmission in order to increase the traffic safety and overall reliability in the communication system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Huawei et al., “Discussion on Reliability for Rel-15 EPS based Ev2x”, see the IDS submitted on 02/25/2021, Document 1 under Non-Patent Literature Documents) (hereinafter, referred to as Huawei).
As to claim 1, Huawei discloses a method of data transmission (see page 3, Fig. 3.3-2), comprising: acquiring, by a Non-Access Stratum (NAS) of a terminal device, description information of data to be transmitted (see page 3, the entire section of 3.3 and Fig. 3.3-2, in this figure NAS (i.e., V2X layer) of a terminal device (i.e., UE) acquires description information of data to be transmitted (i.e., Provider Service Identifier (PSID)); determining, by the NAS, reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer), based on the PSID and mapping information, reliability indication corresponding to the data to be transmitted has been obtained, see also page 4, entire section of 4.4.1.1.2, especially the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication”); and transmitting, by the NAS, the reliable transmission indication information corresponding to the data to be transmitted to an access stratum of the terminal device (see Fig. 3.3-2, see the transmission of Reliability Indication information from the NAS to AS layer), and performing, by the terminal device, transmission of the data to be transmitted (see page 1, section 2.1, see both observations 2.1-1 and 2.1-2, and page 4, the entire section of 4.4.1.1.2).
	As to claim 2, Huawei discloses that the description information, acquired by the NAS, of the data to be transmitted comprises: an identifier of a service or application to which the data to be transmitted belongs (see Fig. 3.3-2, PSID is the service identifier).
	As to claim 3, Huawei discloses that the preset mapping relationship between the data description information and the reliable transmission indication information comprises: a preset mapping relationship between: at least one identifier of service or application to which data belongs, and at least one reliable transmission indication information value (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …”. Huawei discloses that “UE is pre-configured” which means the mapping relationship explained in the last two lines of this section is preset).
	As to claim 5, Huawei further discloses setting, by the NAS of the terminal device, the mapping relationship between the data description information and the reliable transmission indication information based on pre-configuration defined in an existing communication protocol (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …”. Huawei discloses that “UE is pre-configured”).
	As to claim 7, Huawei further discloses that responsive to the reliable transmission indication information indicating reliable transmission not to be performed on the data to be transmitted, not transmitting, by the NAS, the data to be transmitted through the reliable transmission policy (see page 1, section 2.1, when the duplication is not triggered no data is transmitted by the NAS through the reliable transmission policy).
	As to claim 8, Huawei further discloses that the transmission is a V2X transmission (see the introduction and Fig. 3.3-2).
As to claim 9, Huawei discloses a method of configuration for data transmission, comprising: configuring for a terminal device, by a network device (since UE is part of the network, UE has been interpreted as the network device), a mapping relationship between data description information and reliable transmission indication information, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer) see “mapping”, see also page 4, entire section of 4.4.1.1.2, especially line 1 and the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication” and page 1, section 2.1). In this claim no patentable weight has been given to the limitations cited in the preamble of the claim.
As to claim 10, Huawei discloses that the preset mapping relationship between the data description information and the reliable transmission indication information comprises: a preset mapping relationship between: at least one identifier of service or application to which data belongs, and at least one reliable transmission indication information value (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …” Huawei discloses that “UE is pre-configured” which means the mapping relationship explained in the last two lines of this section is preset).
As to claim 11, Huawei further discloses that the reliable transmission is a V2X transmission (see the introduction and Fig. 3.3-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei.
As to claim 4, Huawei discloses that the preset mapping relationship between the data description information and the reliable transmission indication information comprises: a preset mapping relationship between: at least one identifier of service or application to which data belongs, and at least one reliable transmission indication information value (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …” Huawei discloses that “UE is pre-configured” which means the mapping relationship explained in the last two lines of this section is preset). Huawei does not expressly disclose that when the identifier of the service or application to which the data to be transmitted belongs is matched with the mapping relationship, determining that the reliable transmission indication information corresponding to the data to be transmitted indicates reliable transmission to be performed on the data to be transmitted. However, since Fig. 3.3-2 shows that a reliability indication is determined based on the PSID of the data to be transmitted and the preset mapping relationship between the PSID and the reliability level (see section 4.4.1.1.2, Note 3, last two lines), it would have been extremely recognizable/obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, that when the identifier of the service or application to which the data to be transmitted belongs is matched with the mapping relationship, determining that the reliable transmission indication information corresponding to the data to be transmitted indicates reliable transmission to be performed on the data to be transmitted, in order to ensure that the system follows the mapping relationship to determine the reliable transmission indication information based on the identifier of the service.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei, in view of Kedalagudde et al. (hereinafter, referred to as Kedalagudde) (WO 2018/022225).
As to claim 6, Huawei discloses all the subject matters claimed in claim 6, except for sending the data to be transmitted based on a set Carrier Aggregation (CA) policy. Kedalagudde, in the same field of endeavor, discloses a system and method of providing a V2X communications (see the abstract). Kedalagudde further discloses that Carrier Aggregation (CA) is also used in the system (see the abstract and paragraphs 0070, 0093, and 0096). When CA is used, it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, that the CA is used according to a set CA policy in order to make sure that the system follows a preset of regulations during communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Huawei as suggested by Kedalagudde and use CA in order to increase the bandwidth allocation to the UE.
Claims 12-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, in view of Kim et al. (hereinafter, referred to as Kim) (WO 2018/117775).
As to claim 12, Huawei discloses a method of data transmission (see page 3, Fig. 3.3-2), comprising: acquiring, by a Non-Access Stratum (NAS) of a terminal device, description information of data to be transmitted (see page 3, the entire section of 3.3 and Fig. 3.3-2, in this figure NAS (i.e., V2X layer) of a terminal device (i.e., UE) acquires description information of data to be transmitted (i.e., Provider Service Identifier (PSID)); determining, by the NAS, reliable transmission indication information corresponding to the data to be transmitted according to a preset mapping relationship between data description information and reliable transmission indication information and the description information of the data to be transmitted, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer), based on the PSID and mapping information, reliability indication corresponding to the data to be transmitted has been obtained, see also page 4, entire section of 4.4.1.1.2, especially the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication”); and transmitting, by the NAS, the reliable transmission indication information corresponding to the data to be transmitted to an access stratum of the terminal device (see Fig. 3.3-2, see the transmission of Reliability Indication information from the NAS to AS layer), and performing, by the terminal device, transmission of the data to be transmitted (see page 1, section 2.1, see both observations 2.1-1 and 2.1-2 and page 4, the entire section of 4.4.1.1.2). Huawei discloses all the subject matters claimed in claim 12, except that the terminal device comprising a processor in a Non-Access Stratum (NAS) and a network interface in an access stratum. Kim, in the same field of endeavor, discloses a method for performing V2X communication in a wireless communication system (see the abstract). Kim further discloses a terminal device comprising a processor in a Non-Access Stratum (NAS) (see paragraph 1106) and a network interface in an access stratum (see paragraph 154). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Huawei as suggested by Kim in order to enable the UE to perform the method steps of the invention in a computer-based environment and enable the UE to communicate with the rest of the devices in the communication network.
	As to claim 13, Huawei discloses that the description information, acquired by the NAS, of the data to be transmitted comprises: an identifier of a service or application to which the data to be transmitted belongs (see Fig. 3.3-2, PSID is the service identifier).
	As to claim 14, Huawei discloses that the preset mapping relationship between the data description information and the reliable transmission indication information comprises: a preset mapping relationship between: at least one identifier of service or application to which data belongs, and at least one reliable transmission indication information value (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …” Huawei discloses that “UE is pre-configured” which means the mapping relationship explained in the last two lines of this section is preset).
As to claim 15, Huawei discloses that the preset mapping relationship between the data description information and the reliable transmission indication information comprises: a preset mapping relationship between: at least one identifier of service or application to which data belongs, and at least one reliable transmission indication information value (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …” Huawei discloses that “UE is pre-configured” which means the mapping relationship explained in the last two lines of this section is preset). Huawei does not expressly disclose that when the identifier of the service or application to which the data to be transmitted belongs is matched with the mapping relationship, determining that the reliable transmission indication information corresponding to the data to be transmitted indicates reliable transmission to be performed on the data to be transmitted. However, since Fig. 3.3-2 shows that a reliability indication is determined based on the PSID of the data to be transmitted and the preset mapping relationship between the PSID and the reliability level (see section 4.4.1.1.2, Note 3, last two lines), it would have been extremely recognizable/obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, that when the identifier of the service or application to which the data to be transmitted belongs is matched with the mapping relationship, determining that the reliable transmission indication information corresponding to the data to be transmitted indicates reliable transmission to be performed on the data to be transmitted, in order to ensure that the system follows the mapping relationship to determine the reliable transmission indication information based on the identifier of the service.
As to claim 16, Huawei further discloses setting, by the NAS of the terminal device, the mapping relationship between the data description information and the reliable transmission indication information based on pre-configuration defined in an existing communication protocol (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …” Huawei discloses that “UE is pre-configured”).
	As to claim 18, Huawei further discloses that responsive to the reliable transmission indication information indicating reliable transmission not to be performed on the data to be transmitted, not transmitting, by the NAS, the data to be transmitted through the reliable transmission policy (see page 1, section 2.1, when the duplication is not triggered no data is transmitted by the NAS through the reliable transmission policy).
	As to claim 19, Huawei further discloses that the transmission is a V2X transmission (see the introduction and Fig. 3.3-2).
As to claim 20, Huawei discloses a method of configuration for data transmission, comprising: configuring for a terminal device, by a network device (since UE is part of the network, UE has been interpreted as the network device), a mapping relationship between data description information and reliable transmission indication information, the reliable transmission indication information being used to indicate whether to perform reliable transmission on the data to be transmitted (see Fig. 3.3-2 in NAS (V2X layer) see “mapping”, see also page 4, entire section of 4.4.1.1.2, especially line 1 and the last two lines under Note 3: “The mapping of service types (e.g. PSID or ITS-AIDs) to reliability level (i.e., high, medium, low) for supporting side link packet duplication” and page 1, section 2.1). In this claim no patentable weight has been given to the limitations cited in the preamble of the claim. Huawei discloses all the subject matters claimed in claim 20, except that the terminal device (network device) comprises a processor. Kim, in the same field of endeavor, discloses a method for performing V2X communication in a wireless communication system (see the abstract). Kim further discloses a terminal device comprising a processor in a Non-Access Stratum (NAS) (see paragraph 1106). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Huawei as suggested by Kim in order to enable the UE to perform the method steps of the invention in a computer-based environment.
As to claim 21, Huawei discloses that the preset mapping relationship between the data description information and the reliable transmission indication information comprises: a preset mapping relationship between: at least one identifier of service or application to which data belongs, and at least one reliable transmission indication information value (see page 4, section 4.4.1.1.2, Note 3, “ To pre-configure a UE …” Huawei discloses that “UE is pre-configured” which means the mapping relationship explained in the last two lines of this section is preset).
As to claim 22, Huawei further discloses that the reliable transmission is a V2X transmission (see the introduction and Fig. 3.3-2).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Kim, further in view of Kedalagudde.
As to claim 17, Huawei and Kim disclose all the subject matters claimed in claim 17, except for sending the data to be transmitted based on a set Carrier Aggregation (CA) policy. Kedalagudde, in the same field of endeavor, discloses a system and method of providing a V2X communications (see the abstract). Kedalagudde further discloses that Carrier Aggregation (CA) is also used in the system (see the abstract and paragraphs 0070, 0093, and 0096). When CA is used, it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, that the CA is used according to a set CA policy in order to make sure the system follows a preset of regulations during communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Huawei and Kim as suggested by Kedalagudde and use CA in order to increase the bandwidth allocation to the UE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632